                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     BRIAN CHAVEZ, et al.,                             Case No. 15-cv-05277-RMI
                                   9                    Plaintiffs,
                                                                                           ORDER GRANTING PLAINTIFFS’
                                  10             v.                                        UNOPPOSED MOTION FOR
                                                                                           ATTORNEYS' FEES ANBD EXPENSES
                                  11     COUNTY OF SANTA CLARA,
                                                                                           Re: Dkt. No. 79
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This matter comes before the Court upon consideration of Plaintiffs’ Unopposed Motion for

                                  15   Attorneys’ Fees and Expenses. Having considered the briefing in support of the Motion, responses

                                  16   from class members, relevant legal authority, and the record in this case, the Court finds good cause

                                  17   to GRANT the Motion.

                                  18          Pursuant to Federal Rule of Civil Procedure 23(h), class members were informed about the

                                  19   fee request in the Class Notice, and a full copy of Plaintiffs’ Motion for Attorneys’ Fees and

                                  20   Expenses was made available to all class members. Class members were afforded an opportunity to

                                  21   comment or object to the Motion, and this Court held a hearing on the Motion.

                                  22          After review of all briefing and evidence presented, this Court finds and concludes that the

                                  23   agreed-upon award of $1,600,000 is fair and reasonable, as is the agreed-upon compensation of

                                  24   $200,000 to monitor and enforce the Consent Decree and Remedial Plan. In this case, Plaintiffs

                                  25   sought to address deficiencies in medical, mental health, and dental care provided to prisoners in

                                  26   Defendant’s jails, as well as non-mobility disability discrimination faced by the Class members. The

                                  27   Consent Decree does just that. It includes a 46-page Remedial Plan that requires Defendant to

                                  28   implement specific policies, procedures, and practices intended to ensure minimally adequate
                                   1   healthcare and to guarantee that prisoners with non-mobility disabilities receive reasonable

                                   2   accommodations. It also includes a use of force policy and detailed policies governing the use of

                                   3   restrictive housing in Defendant’s jails.

                                   4           To get to this result, Plaintiffs devoted more than three years to litigating this case, meeting,

                                   5   corresponding with, and interviewing prisoners, reviewing and analyzing healthcare records,

                                   6   working with six neutral experts, inspecting the jail facilities, and meeting and negotiating with

                                   7   Defendant. The parties expended considerable time and resources negotiating the terms of the

                                   8   Consent Decree and Remedial Plan.

                                   9           The fee request reasonably reflects the time and labor required to litigate this matter, and

                                  10   was calculated pursuant to the lodestar method; that is, Plaintiffs’ counsel kept contemporaneous

                                  11   time records that detail all work completed, and to calculate the requested award Plaintiffs multiplied

                                  12   the number of hours actually worked by a reasonable hourly rate. Specter Decl., ¶ 10. Though
Northern District of California
 United States District Court




                                  13   counsel represented the Plaintiffs without charge, Plaintiffs’ counsel exercised the same billing

                                  14   judgment and discretion accorded to private clients. Specter Decl., ¶ 8; Santamaria Decl. ¶ 4;

                                  15   Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (“Ultimately, a ‘reasonable’

                                  16   number of hours equals ‘[t]he number of hours . . . [which] could reasonably have been billed to a

                                  17   private client.’”) (citations omitted, alterations in original).

                                  18           Courts have long recognized that the lodestar method of calculating fees is strongly

                                  19   presumed to be reasonable. Oviatt v. Pearce, 954 F.2d 1470, 1482 (9th Cir. 1992) (“There is a strong

                                  20   presumption that the lodestar figure is reasonable, and adjustments are to be adopted only in

                                  21   exceptional cases.”); Morales v. City of San Rafael, 96 F.3d 359, 363 n.8 (9th Cir. 1996).

                                  22           The agreed upon fee award also fairly reflects the novelty and difficulty of the questions

                                  23   presented, the skill required in litigating this complex case, and the fact that Plaintiffs’ counsel

                                  24   litigated this matter on a contingency basis and expended significant hours and out-of-pocket

                                  25   expenses doing so.

                                  26           Accordingly, the request for $1,600,000 in attorneys’ fees and expenses and compensation

                                  27   of $200,000 per year for monitoring and enforcement of the Consent Decree and Remedial Plan is

                                  28   approved as fair, adequate, and reasonable, and Plaintiffs’ Unopposed Motion for Attorneys’ Fees
                                                                                            2
                                   1   and Expenses is GRANTED.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 20, 2019

                                   4

                                   5
                                                                      ROBERT M. ILLMAN
                                   6                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                  3
